DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/20 & 02/23/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, and 19-28 of copending Application No. 16/776,280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 16/776,280 is anticipated the claims 1-9, 11-12, and 19-28 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-22 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 2; Claim 2 lines 1-5 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 3; Claim 3 lines 1-7 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 4; Claim 4 lines 1-3 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 5; Claim 5 lines 1-4 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 6; Claim 6 lines 1-5 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 7; Claim 7 lines 1-5 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 8; Claim 8 lines 1-5 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 9; Claim 9 lines 1-6 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 10; Claim 19 lines 1-3 and claim 20 lines 1-8 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 11; Claim 11 lines 1-4 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 12; Claim 12 lines 1-4 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 13; Claim 19 lines 1-9 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 14; Claim 20 lines 1-8 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 15; Claim 21 lines 1-9 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 16; Claim 23 lines 1-3 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 17; Claim 24 lines 1-7 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 18; Claim 25 lines 1-4 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 19; Claim 26 lines 1-4 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 20; Claim 27 lines 1-7 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
Regarding claim 21; Claim 28 lines 1-5 of copending Application No. 16/776,280 discloses all of feature of claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/776,280 in view of claims 25-26 of copending Application No. 16/807,785. 
Regarding claim 22; Claims of copending Application No. 16/776,280 discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of hyperspectral imaging data, 
Regarding claim 23; Claims of copending Application No. 16/776,280 discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a hyperspectral emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the hyperspectral emission can be processed to generate a YCbCr image frame comprising an overlay of hyperspectral imaging data, wherein the hyperspectral emission of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. However, claim 26 lines 1-19 of copending Application No. 16/807,785 teaches all the same above limitations. Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine claims 1-21 of copending Application No. 16/776,280 with .
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2014/0160260) in view of Nagamune (US 2014/0300750).
Regarding claim 1; Blanquart et al discloses a system comprising:
an emitter (claim 1 lines 3-4) for emitting pulses of electromagnetic radiation;
an image sensor (claim 1 lines 5-6 and 3000 @ figure 27A-27B) comprising a pixel array for sensing reflected electromagnetic radiation; 
a plurality of bidirectional pads (sensor data pads [figure 12]) in communication with the image sensor, wherein each of the plurality of bidirectional pads (sensor data pads [figure 12]) comprises an output state (OUTPUT in figure 12) for issuing data (pixel data in figure 12 and paragraph [0060]: e.g., during phases 1 and 3, data may be issued from the sensor) and an input state (INPUT in figure 12) for receiving data (configuration in figure 12); and
a controller (102 @ figure 25 and paragraph [0090]: e.g., one or more processor(s) 102, one or more 
memory device(s) 104, one or more interface(s) 106, one or more mass storage device(s) 108, one or more Input/Output (I/O) device(s) 110 “emitters, image sensors in paragraph [0093]”, and a display device 130 all of which may be coupled to a bus 112.  Processor(s) 102 include one or more processors or controllers) in electronic communication with the image sensor paragraph [0093]: e.g., I/O device(s) 110 include digital imaging devices, electromagnetic sensors and emitters, cursor control devices, keyboards, keypads, microphones, monitors or other display devices, speakers, printers, network interface cards, modems, lenses, CCDs or other image capture devices) configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames (906 @ figures 13-14 and paragraph [0060]: e.g., Phase 2 may be concerned with the sensor rolling readout (internal timing and synchronization) while phase 4 may be for the purpose of sensor configuration.  During the configuration phase, the sensor output data lines may be reversed to accept incoming configuration commands.  Therefore the camera controller may be synchronized to the phase 4 period.  Phase 4 also doubles as the global shutter phase during which the operations depicted in FIGS. 10 and 11 may be performed.  For this reason, phase 4 may be also synchronized with the light pulsing system). See figures 1-28

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

	Blanquart et al discloses all of feature of claimed invention except for the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm. However, Nagamune teaches that it is known in the art to provide the pulses of electromagnetic radiation (5 @ figure 1) emitted by the emitter (1 @ figure 1) comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm (figures 5-6 and 8-11 and paragraph [0040]: e.g., a red wavelength region or "R wavelength region" which is at a central wavelength around 564 nm and in a wavelength range around 400 nm to around 680 nm, a cell which has sensitivity in a green wavelength region or "G wavelength region" which is at a central wavelength around 534 nm and in a wavelength range around 400 nm to around 650 nm).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart et al with the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm as taught by Nagamune for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.

It is noted that the term “at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm” is alternative. For the purposes examination, this limitation is considered to be “the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm”.
Regarding claim 3; Blanquart et al (‘260) discloses the plurality of bidirectional pads (figure 12) are in: the output state when pixel data is output from the image sensor (sensor data pads: OUTPUT in figure 12), wherein the pixel data is generated by exposing the pixel array (figure 12); and the input state when receiving control commands (configuration in figure 12) for the operation of the image sensor (sensor data pads: INPUT in figure 12).
Regarding claim 4; Blanquart et al (‘260) discloses further comprising a state identifier (e.g., phase 1, phase 2, phase 3, phase 4 @ figure 12) for identifying when the plurality of bidirectional pads (sensor data pads: OUTPUT and INPUT in figure 12) are in the output state or the input state.
Regarding claim 5; Blanquart et al (‘260) discloses the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state (figure 12 and paragraph [0060]: e.g., during phases 1 and 3, data may be issued from the sensor, 
which may be not signal samples from physical pixels.  Rather they may be data concerned with the synchronization of the chip to the camera system and for data locking.  These "service line" periods may also be used for internal and external monitoring and for the encoding of certain types of non-pixel data within the line…Phase 2 may be concerned with the sensor rolling readout (internal timing and synchronization) while phase 4 may be for the purpose of sensor configuration.  During the configuration phase, the sensor output data lines may be reversed to accept incoming configuration commands.  Therefore the camera controller may be synchronized to the phase 4 period.  Phase 4 also doubles as the global shutter phase during which the operations depicted in FIGS. 10 and 11 may be performed.  For this reason, phase 4 may be also synchronized with the light pulsing system).
Regarding claims 6-7; Blanquart et al discloses the controller (102 @ figure 25) is configured to synchronize timing of the emitter and the image sensor (input/output devices 110 @ figure 25 and paragraph [0093]: e.g., Example I/O device(s) 110 include digital imaging devices, electromagnetic sensors and emitters, cursor control devices, keyboards, keypads, microphones, monitors or other display devices, speakers, printers, network interface cards, modems, lenses, CCDs or other image capture devices) by causing the emitter to emit a pulse of electromagnetic radiation (light pulse in figure 11) when the plurality of bidirectional pads (figure 12) are in the output state (sensor data pads: OUTPUT in figure 12) or input state (sensor data pads: INPUT in figure 12).
Regarding claim 8; Blanquart et al (‘260) discloses the image sensor (figure 13 and paragraph [0049]) is configured to generate a plurality of exposure frames (906 @ figure 13), wherein each of the plurality of exposure frames (906 @ figure 13) corresponds to a pulse of electromagnetic radiation (pulse 1 @ figure 13) emitted by the emitter.
Regarding claim 9; Blanquart et al (‘260) discloses the pixel array (3004 @ figures 27A-27B) of the image sensor (3000 @ figures 27A-27B) senses reflected electromagnetic radiation (claim 12 lines 5-6) to generate the plurality of exposure frames (906 @ figures 13-14) during a readout period of the pixel array (3004 @ figures 27A-27B), wherein the readout period is a duration of time when active pixels in the pixel array (3004 @ figures 27A-27B) are read.
Regarding claim 11; Blanquart et al (‘260) discloses the emitter (paragraph [0034]: e.g., an emitter is a device that is capable of generating and emitting electromagnetic pulses) is configured to emit, during a pulse duration (light pulse in figure 11), a plurality of sub-pulses (pulse 1, pulse 2, pulse 3 @ figure 13) of electromagnetic radiation having a sub-duration shorter than the pulse duration (figure 13).
Regarding claim 12; Blanquart et al (‘260) discloses wherein one or more of the pulses of electromagnetic radiation emitted by the emitter (paragraph [0034]: e.g., an emitter is a device that is capable of generating and emitting electromagnetic pulses) comprises electromagnetic radiation emitted at two or more wavelengths (e.g., red light modulation pulse and blue light modulation pulse and green light modulation pulse in figure 14) simultaneously as a single pulse or a single sub-pulse.
Regarding claim 17; Blanquart et al (‘260)  discloses the controller (102 @ figure 25) is configured to synchronize timing of the pulses (red light, blue light, green light in figure 14) of electromagnetic radiation during a blanking period (frame banking #1, #2, #3, #4 in figure 14) of the image sensor (sensor readout in figure 14) , wherein the blanking period of the sensor readout (figure 14) corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (figure 8 and 14).
Regarding claim 18; Blanquart et al (‘260) discloses two or more pulses (pulse 1 and pulse 2 @ figure 13) of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array of the imaging sensor to generate two or more exposure frames (906 @ figure 13) that are combined to form an image frame.
Regarding claim 19; Blanquart et al (‘260) discloses the image sensor (3100 @ figures 28A-28B) comprises a first image sensor and a second image sensor (3104a, 3104b @ figure 28A) such that the image sensor (3100 @ figures 28A-28B) can generate a three-dimensional image (paragraphs [0032] and [0100]: e.g., an implementation of an imaging sensor 3100 having a plurality of pixel arrays for producing a three dimensional image).
Regarding claim 20; Blanquart et al (‘260) discloses the emitter is configured to emit a sequence of pulses (e.g., pulse 1 pulse 2, pulse 3 in figure 13) of electromagnetic radiation (e.g., red light in figure 14) repeatedly sufficient for generating a video stream comprising a plurality of image frames (906 @ figure 13), wherein each image frame (906 @ figure 13) in the video stream comprises data from a plurality of exposure frames (figures 13-14 and paragraph [0070]: e.g., a camera system that has full control over the amount of pulsed red, green and blue illumination, frame by frame, for continuous video capture), and wherein each of the exposure frames (906 @ figure 13) corresponds to a pulse (pulse 1 @ figure 13) of electromagnetic radiation.
Regarding claim 21; Blanquart et al (‘260)  discloses the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation (red light, blue light, green light in figure 14) , and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (red light, blue light, green light in figures 1-4 and 14).


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘260) in view of Nagamune as applied to claim 1 above, and further in view of Blanquart et al (US 2014/0285645).
Regarding claim 2; Blanquart et al (‘260) in view of Nagamune combination discloses all of feature of claimed invention except for the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically CMOS sensor 505 @ figure 5A) controls the plurality of bidirectional pads (510 @ figure 5A) to be configured in the output state or the input state (figures 1 and 5A-5B), and wherein the image sensor (CMOS sensor [figures 7-9]) automatically switches (figures 7-9) between the output state and the input state for the plurality of bidirectional pads (figures 7-9). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart et al (‘260) with above limitation as taught by Blanquart et al (‘645) for the purpose of improving in imaging medical of endoscopic surgical procedures.
	
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘260) in view of Nagamune as applied to claim 1 above, and further in view of Robles-Kelly et al (US 2014/0311142).
	Regarding claim 10; Blanquart et al (‘260) in view of Nagamune combination discloses all of feature of claimed invention except for discloses at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral wavelength for eliciting a spectral response, wherein the hyperspectral wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. However, Robles-Kelly et al teaches that it is known in the art to provide the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral wavelength for eliciting a spectral response, wherein the hyperspectral wavelength comprises the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the From left-to-right: sample hyperspectral images of a fluffy toy at a number of wavelength-resolved bands, i.e. λ=[550 nm; 640 nm; 730 nm; 820 nm; 910 nm; 1000 nm] and paragraph [0110]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart et al (‘260) with above limitation as taught by Robles-Kelly et al for the purpose of improving and recovering the power spectrum of the illuminant across the scene during the photometric calibration.
It is noted that the term “at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral wavelength for eliciting a spectral response, wherein the hyperspectral wavelength comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm” is alternative. For the purposes examination, this limitation is considered to be “the hyperspectral wavelength comprises the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘260) in view of Nagamune as applied to claim 1 above, and further in view of Smart et al (US 2015/0044098).
Regarding claim 13; Blanquart et al (‘260) in view of Nagamune combination discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within paragraph [0145]: e.g., the hyperspectral imaging unit 12 according to the present invention allows for the direct monitoring of small ranges of wavelengths, this information and hyperspectral data can be used in an automated identification process and/or quantification from an image or simple sequence of images or video) that results in a hyperspectral exposure frame (paragraph [145]: e.g., hyperspectral data are first captured by identifying the target medium TM or region of interest 130 of the skin in each frame of the captured hyperspectral images) created by the image sensor (18 @ figure 1), and wherein the controller (image processor 28 @ figure 1) is configured to provide the hyperspectral exposure frame of the imaging sensor (18 @ figure 1) to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (paragraph [0145]: e.g., the hyperspectral imaging system 10 and hyperspectral imaging unit 12 obtain hyperspectral image measurements by first identifying the location of the rash, burn, or lesion in a captured image (or series of images) and establishing the region of interest 130 on the target medium TM, in the image… To identify and quantify a rash or lesion, hyperspectral data are first captured by identifying the target medium TM or region of interest 130 of the skin in each frame of the captured hyperspectral images). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart et al (‘260) with above limitation as taught by Smart et al for the purpose of improving accuracy of outline detection based on hyperspectral image data, as opposed to reliance on RGB or multispectral image data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘260) in view of Nagamune and further in view of Smart et al as applied to claim 13 above, and further in view of Robles-Kelly et al (US 2014/0311142).
Regarding claim 14; Blanquart et al (‘260) in view of Nagamune and further in view of Smart et al combination discloses all of feature of claimed invention except for discloses the hyperspectral emission comprises one or more of: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. However, Robles-Kelly et al teaches that it is known in the art to provide the hyperspectral emission comprises the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (figure 8 and paragraph [0046]: e.g., From left-to-right: sample hyperspectral images of a fluffy toy at a number of wavelength-resolved bands, i.e. λ=[550 nm; 640 nm; 730 nm; 820 nm; 910 nm; 1000 nm] and paragraph [0110]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart et al (‘260) with above limitation as taught by Robles-Kelly et al for the purpose of improving and recovering the power spectrum of the illuminant across the scene during the photometric calibration.
It is noted that the term “the hyperspectral emission comprises: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm” is alternative. For the purposes examination, this limitation is considered to be “the hyperspectral emission comprises the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm”.

Allowable Subject Matter
Claims 15-16 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene in set forth of claim 15.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength  can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of hyperspectral imaging data, wherein the hyperspectral wavelength of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm in set forth of claim 22.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a hyperspectral emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the hyperspectral emission can be processed to generate a YCbCr image frame comprising an overlay of hyperspectral imaging data, wherein the hyperspectral emission of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm in set forth of claim 23.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Yang et al (US 2016/0062103) discloses the endoscope system 100 includes an endoscope 102, a light source 104, a camera 106, a controller 108, a monitor 110 and a light guide 112.  The light source 104, described more fully below, generates visible light (e.g., 400 nm-700 nm, in particular 420 nm-680 nm) as well as NIR excitation light with wavelengths in a first NIR spectrum (e.g., 790 nm-820 nm, in particular in the vicinity around 800 nm).
2) Blanquart et al (US 2014/0163319) discloses an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110. Three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame.  It will be appreciated that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red.
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 18, 2021


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886